CORRECTED NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Corrections to IDSs
A Notice of Allowability was mailed on October 14, 2021. This Office Action is issued as a result of Examiner receiving a “Printer Rush”, and this Office Action is issued to correct errors in IDSs in the following locations:

Document #258 on page 11 of IDS filed 2/01/18 (one too many 0’s listed in document citation)
Documents #96-98 on page 4 of IDS filed 8/31/18 (although “ZL” does appear in document numbers, the documents are Chinese Documents and should begin with the “CN” country code in the IDS)

The IDS filed 2/01/18 and IDS filed 8/31/18 are attached to this Office Action, with corrections and annotations on the relevant portions of the documents (page 11 of IDS filed 2/01/18 and page 4 of IDS filed 8/31/18).

The remainder of this Office Action below is copied and pasted from the Notice of Allowability mailed on October 14, 2021 (starting after the “Continued Examination…” section).

This application was inherited by the current Examiner from another Examiner
This application was inherited by the current Examiner from another Examiner on September 7, 2021.

Comments on the term “about”
Examiner agrees with Applicant’s argument on page 6 of the Amendment filed August 27, 2021 that the claim term “about” cannot be reasonably be considered to encompass all values within 10% of the claimed value (the current Examiner disagrees with the previous Examiner’s indication on page 2 of the Office Action mailed April 27, 2021 that the claim term “about” encompasses all values within 10% of the claimed value). The selection of 10% is arbitrary; it is without a reasonable basis.

Allowable Subject Matter
Claims 1, 2, 5-8 and 16-34 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

In regard to independent claims 1, 16 and 27, the prior art of record fails to teach or suggest a trashcan as claimed having all structural and compositional limitations, including those structural limitations that are positively recited (required) by the product-by-process limitations of independent claims 1, 16 and 27. Examiner adopts all of Applicant’s arguments in response to the 35 U.S.C. 103 rejection presented on pages 6-11 of the Amendment filed August 27, 2021, in particular that Myers et al. (US 2002/0185199) teach against the coating being applied directly to 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached at 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1782